Case:
 Case:4:19-cv-01525-DDN
       4:18-cv-00308-JCH Doc.
                         Doc. #:
                              #: 109-9 Filed:02/27/19
                                 65-2 Filed:  06/02/20 Page:
                                                        Page:11ofof33PageID
                                                                      PageID#:#:1925
                                                                                 1306




                                                        Exhibit 9
Case:
 Case:4:19-cv-01525-DDN
       4:18-cv-00308-JCH Doc.
                         Doc. #:
                              #: 109-9 Filed:02/27/19
                                 65-2 Filed:  06/02/20 Page:
                                                        Page:22ofof33PageID
                                                                      PageID#:#:1926
                                                                                 1307
Case:
 Case:4:19-cv-01525-DDN
       4:18-cv-00308-JCH Doc.
                         Doc. #:
                              #: 109-9 Filed:02/27/19
                                 65-2 Filed:  06/02/20 Page:
                                                        Page:33ofof33PageID
                                                                      PageID#:#:1927
                                                                                 1308
